                 UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


THERESA HERZOG,                              :     Civil No. 1:20-CV-1081
                                             :
                   Plaintiff                 :     (Magistrate Judge Carlson)
                                             :
      v.                                     :
                                             :
ANDREW M. SAUL                               :
Commissioner of Social Security              :
                                             :
                  Defendant                  :


                                    ORDER


      Accordingly, for the reasons set forth in the accompanying Memorandum

opinion, IT IS ORDERED that the plaintiff’s request for a new administrative

hearing is GRANTED, the final decision of the Commissioner denying this claim is

VACATED, and this case is REMANDED to the Commissioner to conduct a new

administrative hearing pursuant to 42 U.S.C. § 405(g). IT IS FURTHER ORDERED

that final judgment should be entered in favor of the plaintiff and against the

Commissioner of Social Security.

      So ordered this 2d day of June 2021.


                                             S/Martin C. Carlson
                                             Martin C. Carlson
                                             United States Magistrate Judge
